Pillsbury, P. J. A note takes effect from the time of its delivery, and if appellant signed the note as security for Sackrider to enable him to obtain the loan from the appellee, the putting the date to the note cotemporaneous with its delivery would not be such a material alteration of its terms as to avoid it under the plea. In putting the date to the note, no fraudulent intent upon the part of Hopkins appears, and the liability of the appellant being in no manner varied by the addition of the date it must be held as immaterial. Vogle v. Ripper, 34 Ill. 100. Hpon the question whether the appellant signed the note, or authorized or ratified the act of putting his name to it, the evidence is quite conflicting. Statements of his are proven which would fully justify the jury in the returning of the verdict which they did. The appellant denies that he signed the note or authorized it to be done, and also denies making the several statements sworn to by different witnesses. No instructions were asked by either party, and the jury finding the facts in favor of appellee, we are not authorized to interfere with their verdict where the evidence is so nearly balanced as it is in this case. Judgment affirmed.